Title: To Thomas Jefferson from William Tatham, 4 November 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            Norfolk 4th. Novr. 1807
                        
                        After dispatching the Survey &c, inclosed to You last night, Comr. Decatur called on me, in bed, and I
                            have declined going to Carolina till the requisition of the Secy. of the Navy is complied with in the most economical way our economical resources will permit.
                        I shall write You my Sentiments on this subject, at more leisure, & (for the present) I beg the honor of
                            Your Communications to Norfolk. I set off, this Evening, to make arrangements at Kempsville; and tomorrow to Lynhaven to
                            meet Commodr. Decaturs boats at Lynhaven. No time shall be lost which I can help. Be so good as mention this, & me
                            affectionately, to Mr. Gallatin: he and I have none of those bickerings which try the heart & embitter the soul in
                            excercising the duties of patriotism. 
                  I have the honor to be Dr. Sir, Yours
                        
                            Wm Tatham
                            
                        
                    